

117 S1156 IS: Adoption Tax Credit Refundability Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1156IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Casey (for himself, Mr. Blunt, Mr. Van Hollen, Mr. Wicker, Mrs. Gillibrand, Mr. Boozman, Ms. Klobuchar, Mr. Hawley, Ms. Duckworth, Mr. Inhofe, Ms. Rosen, Mr. Risch, Ms. Warren, Mr. Rounds, Mr. Merkley, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for a refundable adoption tax credit.1.Short
 titleThis Act may be cited as the Adoption Tax Credit Refundability Act of 2021.2.Refundable
			 adoption tax credit(a)Credit made
			 refundable(1)Credit moved to
 subpart relating to refundable creditsThe Internal Revenue Code of 1986 is amended—(A)by redesignating section 23 as section 36C, and(B)by moving section 36C (as so redesignated) from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.(2)Conforming
 Amendments(A)Section 25(e)(1)(C) of such Code is amended by striking sections 23 and 25D and inserting section 25D.(B)Section 36C of such Code, as so redesignated, is amended—(i)in subsection (b)(2)(A), by striking (determined without regard to subsection (c)),(ii)by striking subsection (c), and(iii)by redesignating subsections (d) through (i) as subsections (c) through (h), respectively.(C)Section 137 of such Code is amended—(i)in subsection (d), by striking section 23(d) and inserting section 36C(c), and(ii)in subsection (e), by striking subsections (e), (f), and (g) of section 23 and inserting subsections (d), (e), and (f) of section 36C.(D)Section 1016(a)(26) of such Code is amended by striking 23(g) and inserting 36C(f).(E)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.(F)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 23.(G)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(H)Paragraph (33) of section 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended by striking section 23 and inserting section 36C.(I)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Adoption
 expenses..(b)Third-Party affidavitsSection 36C(h) of the Internal Revenue Code of 1986, as redesignated and moved by subsection (a), is amended—(1)by striking such regulations and inserting such regulations and guidance,(2)by striking including regulations which treat and inserting including regulations and guidance which—(1)treat,(3)by striking the period at the end and inserting , and, and (4)by adding at the end the following: (2)provide for a standardized third-party affidavit for purposes of verifying a legal adoption—(A)of a type with respect to which qualified adoption expenses may be paid or incurred, or(B)involving a child with special needs for purposes of subsection (a)(3)..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.(d)Transitional rule To treat carryforward as refundable creditIn the case of any excess described in section 23(c) of the Internal Revenue Code of 1986 with respect to any taxpayer for the taxable year which precedes the first taxable year to which the amendments made by this section apply, such excess shall be added to the credit allowable under section 36C(a) of such Code with respect to such taxpayer for such first taxable year.